DETAILED ACTION
This office action is responsive to the amendment filed January 25, 2021. By that amendment, claims 3-5, 7, 18, 20, 22, 23, 25-27, and 29 were amended, and claims 1, 6, and 24 were canceled. Claims 3-5, 7-23, and 25-29 stand pending, though claims 7 and 14-17 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Finality of This Office Action/Response to Arguments
Claim 8 was not amended. Examiner agreed during an interview on January 12, 2021, that claim 8 was improperly rejected under 35 USC 103 in the September 24, 2020, office action. Therefore, this office action will be made non-final. 
Applicant restated the agreement of the interview, and states that claim 8 and all claims that depend therefrom are allowable. No other arguments were made at this time. 
Further search and consideration has been conducted. New prior art has been discovered which is applied in making a new rejection at this time. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 18-23, 25, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winterbottom et al. (US 6,478,825 B1).
Regarding claim 8, Winterbottom teaches a fusion strip capable of use in repairing a manubrium defect and a sternal body defect (col. 1, lines 9-15; col. 2, lines 35-43; col. 3, lines 5-8; col. 10, lines 28-40; col. 10, line 58- col. 11, line 25, specifically including sternum repair from surgery and deficit filling);
The fusion strip includes a body having a first end and a second opposite the first end (inherently; col. 4, lines 32-52) and varied dimensions between said first and second ends (when formed by machining or shaping, etc. – col. 10, lines 28-40);
said body includes a first portion and a second portion having different dimensions wherein the first portion has a width that is larger than the width of the second portion and the first portion has a thickness that smaller than the thickness of the second portion such that the body is paddle shaped;2Appl. No. 15/864,489 (when shaped to match a sternum of a particular patient) Atty. Docket: 12307-002US2 
wherein the first portion is capable of being positioned in the manubrium defect and the second portion is capable of being positioned in the sternal body defect (when formed by machining/shaping, etc.); 
wherein the fusion strip is comprised of an osteoconductive material (col. 3, lines 5-13).
	Examiner has considered what the term “fusion strip” entails. Examiner has concluded that a fusion strip is a strip which enables or causes fusion of bone. A strip is a thin, narrow, long, piece of material. From Google Define (2021): “a long, narrow piece of cloth, paper, plastic, or some other material.” Examiner takes the position that at least 
	Applicant’s own disclosure at fig. 11 has shown that a strip which is designed to generally correlate to a manubrium/sternum defect will have a paddle shape based on the device being generally configured to conform to those two bone portions such that one portion of the device is wider than another portion of the device. The presence of a bone defect will necessitate a three dimensional variance in the shape of the strip, as well. 
	It is considered within the scope of what is disclosed, and considered inherent that in at least some patients, forming the Winterbottom strip to conform to the patient bone, as disclosed, will arrive at a strip which is in the claimed configurations and sizes in three dimensions. 
Regarding claims 18 and 19, the Winterbottom strip is taught being attached to another structure as by a tongue-and groove interlocking (col. 10, lines 43-57). There is no reason, as claimed, that one of the structures connected thereto by this mechanism cannot be considered to be a plate. 
Regarding claims 20 and 21, Winterbottom teaches forming the strip of cortical bone (col. 4, lines 32-40). Throughout the examples of structures built by Winterbottom, use of “fully demineralized” bone (e.g. 100%) and “partially demineralized” (less than 100%) is discussed. 
Regarding claim 22, the material is machined into shavings and compressed in a mold (col. 10, lines 30-32). 
Regarding claim 23, the fusion strip is taught to include synthetic materials (col. 10, lines 47-48) (col. 9, line 42 – col. 10, line 27 – inorganic materials; various metals disclosed; “similar medical substances”; bone being considered to include calcium; etc.)
Regarding claim 25, the fusion strip is taught including a collagen material in microcrystalline form (taught by the instant application to be usable as a hemostatic agent). (col. 7, lines 5-19)
Regarding claims 28, there is no reason that the methods described in Winterbottom cannot be used to customize the device for any naturally occurring voids. 
Regarding claim 29, examiner takes official notice of demineralized bone matrix being ‘spongy’, as claimed, such that the Winterbottom device can be used in the claimed manner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 9-13, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Winterbottom et al.
Regarding claims 3-5, 9-13, 26 and 27, it is considered inherent that in at least some patients, forming the Winterbottom strip to conform to the patient bone, as 
Even if this teaching was not agreed to provide antecedence for what is claimed, it would have been obvious to one of ordinary skill in the art at the time of the invention, based on the teaching of Winterbottom, to form the implant of the claimed sizes. Winterbottom teaches “implants can be built of any desirable size and/or configuration” (col. 10, line 28). One would have done so in order to optimize the implant for any particular use (some examples thereof at col. 10, line 58 – col. 11, line 27) in a patient of a particular structure or anatomy. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/           Primary Examiner, Art Unit 3799